NOT FOR PUBLICATION                    FILED
                        UNITED STATES COURT OF APPEALS                   APR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                  FOR THE NINTH CIRCUIT

KRISTIN M. PERRY; et al.,                       No.    18-15292

                   Plaintiffs-Appellees,        D.C. No. 3:09-cv-02292-WHO

CITY AND COUNTY OF SAN
FRANCISCO,                                      MEMORANDUM*

          Intervenor-Plaintiff-
          Appellee,

KQED, INC.,

                   Intervenor-Appellee,

    v.

ARNOLD SCHWARZENEGGER, in his
official capacity as Governor of California;
et al.,

                   Defendants,

    and

DENNIS HOLLINGSWORTH; et al.,

          Intervenor-Defendants-
          Appellants.
.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                   Appeal from the United States District Court
                        for the Northern District of California
                  William Horsley Orrick, District Judge, Presiding

                              Submitted April 17, 2019**
                               San Francisco, California

Before: FERNANDEZ, BEA, and N.R. SMITH, Circuit Judges.

      In light of the district court’s briefing and hearing schedule for a future

motion to continue to seal the recording at issue, we presently lack jurisdiction

over Proponents’ appeal. The district court’s order compelling “the recordings be

kept under seal . . . until August 12, 2020” is not a “final decision[]” of the district

court. See 28 U.S.C. § 1291. Nor is it a reviewable collateral order, for the order is

not “effectively unreviewable on appeal from a final judgment.” U.S. v. Hickey,

185 F.3d 1064, 1066 (9th Cir. 1999). Accordingly, this appeal is dismissed without

prejudice for lack of jurisdiction.

      DISMISSED WITHOUT PREJUDICE.




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                            2